Citation Nr: 0844940	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  99-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


(The issue of entitlement to an effective date earlier than 
December 3, 2004, for the grant of a 50 percent rating for 
post-traumatic nasal deformity with epistaxis and sinusitis. 
is the subject of a separate decision of the Board of 
Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1962 to September 1965.  The matter of entitlement 
to a TDIU initially came before the Board on appeal from a 
November 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
The veteran indicated in his December 1999 substantive appeal 
that he desired a hearing before the Board in Washington, 
D.C.  In August 2000 he informed VA that that his health and 
the cost of transportation prevented him from attending such 
a hearing.  In March 2001 the Board remanded the case for 
compliance with due process requirements and further 
development.  In an August 2002 decision the Board found that 
a TDIU was not warranted.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In April 2003, the Court issued an order that 
vacated the August 2002 Board decision and remanded the 
matter on appeal for readjudication consistent with a Joint 
Motion for Remand (Joint Motion) by the parties.  In November 
2003 and September 2005, the Board remanded the case to the 
RO to ensure compliance with the Court's April 2003 order.  
In September 2007, the Board issued a decision which (in 
pertinent part) denied the veteran's claim for entitlement to 
a TDIU.  The veteran appealed that decision to the Court.  In 
August 2008, the Court issued an order that vacated the 
September 2007 Board decision with respect to the issue at 
hand and remanded the matter on appeal for readjudication 
consistent with a Joint Motion by the parties.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran maintains that he is entitled to TDIU.  He 
indicated that he graduated from high school and last worked 
full time in June 1998.  His service-connected disabilities 
and their respective ratings are: post-traumatic nasal 
deformity with epistaxis and sinusitis, 50 percent; residuals 
of a right orbit fracture, 0 percent; and residuals of a 
fracture of the right malleolar bone, 0 percent.  The 
combined disability rating for the veteran's service-
connected disabilities is 50 percent.

The evidence of record includes a September 1998 VA general 
medical examination, where the examiner found that the 
veteran's chronic sinusitis and nasal septum deviation 
prevented him from sweeping floors in his prior job, but did 
not prevent him from performing all other work.  

A November 2002 private medical progress note shows that the 
veteran suffered from post-traumatic stress disorder (PTSD), 
upper respiratory obstruction, hypertension, and degenerative 
joint disease.  The examiner noted that he had advised the 
veteran "to not work."  A private medical initial evaluation 
form, dated the same day as the November 2002 private 
progress note, and completed by the same physician, notes 
that employment is precluded.  

On December 2004 VA respiratory examination, the diagnoses 
included nasal obstruction, epistaxis, and sinusitis.  The 
examiner commented that the veteran's diagnosed respiratory 
disorders had "disabled him," and that the veteran seemed 
"unable to work due to these problems." 

A March 2007 VA examination report notes the veteran's 
history of nasal obstruction that has required seven 
surgeries.  After reviewing the file, the VA physician noted 
that this disability was currently stable; the veteran was 
not receiving any medical treatment currently.  The VA 
physician opined that the veteran was not employable due to 
shortness of breath on exertion.  He further opined that the 
veteran "would not be precluded from a desk job but certainly 
could not do strenuous activity with any active job."  The VA 
physician stated that he agrees with the September 1998 VA 
medical opinion that states that although the veteran cannot 
sweep floors, he can perform other jobs.  The VA physician 
did not agree with the November 2002 private opinion.

After reviewing the evidence of record, including the 
evidence noted above, the Board denied entitlement to a TDIU 
in September 2007.  The Board found that the preponderance of 
the evidence established that the veteran's service-connected 
disabilities were not shown to be of such nature and severity 
as to preclude him from obtaining or maintaining 
substantially gainful employment.  The Board noted that it 
carefully considered the November 2002 private medical 
opinions and the December 2004 VA examiner's opinion 
indicating that the veteran is unemployable.  However, the 
Board noted that the November 2002 private opinions list non 
service-connected as well as service-connected disorders 
(PTSD, hypertension, and degenerative joint disease) when 
discussing the veteran's inability to work.  The private 
physicians do not indicate that the veteran's service-
connected disorders prevent him from maintaining employment.  
The December 2004 VA examiner stated that the veteran "seemed 
unable to work" due to his problems with nasal obstruction, 
epistaxis and sinusitis.  However, the VA physician did not 
specify reasons for this conclusion, or discuss the August 
1998 statement from the veteran's former employer (which 
notes the veteran's problems with other nonservice-connected 
disabilities) and the September 1998 VA medical opinion (to 
the effect that while the veteran was unable to seep floors, 
he could perform other jobs).  The Board also noted that the 
opinion is in speculative terms, and the Court has held that 
medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Conversely, the Board gave 
more weight to the March 2007 VA medical opinion, which is 
clearly against the veteran's claim.  The March 2007 VA 
examiner noted that while the veteran would not be able to 
perform an active job, his service-connected conditions are 
not of such unusual disabling nature as to preclude him from 
all types of substantial employment.  Specifically, the 
veteran would not be precluded from a desk job.  
(Significantly, the veteran's Social Security records note 
that he has reported sedentary employment experience, 
including experience in sales.)  The examiner indicated 
reasons for this opinion (for example, the veteran's 
disability was stable and required no treatment) and 
discussed the other medical opinions of record (notably the 
September 1998 VA and November 2002 private opinions).

The August 2008 Joint Motion endorsed by the Court asserts 
that remand is required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998), wherein the Court held that a remand was 
necessary because the veteran's medical examination was 
inadequate, and because of the RO's failure to follow the 
Board's directives in a prior remand.  The Joint Motion notes 
the Board remanded the veteran's claim for a TDIU in 
September 2005 and instructed the RO to obtain a medical 
opinion as to the effect of each of the veteran's service-
connected disabilities (alone) upon his employability.  The 
examiner was also to comment on (and reconcile the opinion 
given with) the September 1998 VA examination report and the 
November 2002 private medical record.  The Joint Motion notes 
that the March 2007 VA examiner did not reconcile the 
September 1998 and November 2002 VA examination reports, but 
rather stated that he agreed with the September 1998 report 
without providing any supporting explanation.  Moreover, the 
March 2007 VA examiner did not address all three of the 
veteran's service connected disabilities when discussing the 
veteran's employability.  Consequently, the case must be sent 
back to the RO to obtain another medical opinion.

Finally, the veteran did not receive any notice regarding 
disability ratings or the effective dates of awards (Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)).  The RO will have the 
opportunity to correct such deficiency on remand.

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran 
notice regarding the degree of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should also arrange for the 
veteran to be afforded a VA examination 
to determine the current manifestations 
of his service-connected post-traumatic 
nasal deformity with epistaxis and 
sinusitis, residuals of a right orbit 
fracture, and residuals of a fracture of 
the right malleolar bone (and any other 
disabilities that may have been service 
connected in the interim) and their 
impact on his ability to work, to include 
whether they render him unemployable.  
The veteran should be properly notified 
of the examination and of the 
consequences of a failure to appear.  His 
claims file must be made available to, 
and reviewed by, the examiner. 

The examiner must comment in detail 
regarding the effect of each of the 
veteran's service connected disabilities 
on his ability to work (and disregarding 
the effects of any disabilities that are 
not service connected), indicating what 
functions/types of employment would be 
inconsistent with/precluded by each 
disability, and what types of employment 
would remain feasible despite the service 
connected disabilities. The examiner is 
specifically requested to reconcile (with 
explanation of rationale) his or her 
conclusions with the September 1998, 
November 2002 and March 2007 medical 
opinions discussed above.  The rationale 
for all opinions should be explained in 
detail. 

3.  The RO should review the report of 
the VA examination ordered above to 
determine if it is wholly compliant with 
the instructions/consistent with the 
Joint Motion.  If not, it must be 
returned to the examiner for 
completion/amendment.  Thereafter, the RO 
should readjudicate the issue of 
entitlement to a TDIU in light of all 
pertinent evidence and legal authority 
(to include consideration of whether 
referral for extraschedular consideration 
under 38 C.F.R. § 4.16(b) is indicated.  
If the benefit sought on appeal remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the veteran and his 
representative the opportunity to respond 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to comply with the mandates of 
the Court (endorsing the Joint Motion).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

